Citation Nr: 0522859	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from September 
1977 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The case was previously remanded by the Board in October 
2003.  In May 2005, the Board denied other issues and 
remanded the claim for service connection for hypertension.  
The necessary development has been completed.  While the RO 
did not issue a supplemental statement of the case as 
directed by the Board, in light of the grant of the full 
benefit sought herein, there is no prejudice to the veteran 
in deciding the claim at this time.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


FINDINGS OF FACT

The medical evidence shows that the veteran's essential 
hypertension began during service.  


CONCLUSION OF LAW

Essential hypertension was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Criteria  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2004).  

Hypertension may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2004).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Analysis

The service medical records contain an entrance examination 
report, dated in December 1976, which shows a blood pressure 
of 140/78.  The vascular system was normal.  There was no 
report of hypertension.  

The service medical records do not contain a diagnosis of 
hypertension or reflect its treatment.  They documented blood 
pressures less than 140/80 in July 1978, August 1978, March 
1979, and June 1979.  There were blood pressure readings of 
126/82 in January 1978, 130/84 in February 1978, 140/100 in 
June 1978, 110/84 in August 1978, and 144/66 in December 
1978.  A separation examination is not of record.  

Private medical records document treatment of the veteran, 
beginning in October 1994.  Blood pressure at that time was 
128/70.  There was no diagnosis of hypertension or indication 
that medication was being used to control blood pressure.  In 
February 1995, a blood pressure of 140/90 was recorded and 
there was no diagnosis of hypertension.  

The April 1996 notes of B. P., M.D., reflect a blood pressure 
of 150/90.  The doctor commented that the veteran had 
borderline pressure.  Dr. B. P. reported a blood pressure of 
130/86 in May 1996.  Further private clinical notes show 
blood pressures of 120/70 in July 1997, 120/80 in January 
1998, 130/80 in May 1998, and 110/70 in November 1998.  There 
was no diagnosis of hypertension.  

VA clinical records of September 1999 reflect a history given 
by the veteran that he was told he had high blood pressure 20 
years earlier.  He had never taken medication for it.  The 
blood pressure reading was 140/74.  The assessment included a 
history of essential hypertension, diet controlled.  

In November 1999, blood pressure was 152/82.  The assessment 
included essential hypertension.  Medications included one 
for high blood pressure.  

In May 2000, blood pressure was 140/78.  In July 2000, blood 
pressure was 146/88.  In September 2000, blood pressure was 
158/77 and the assessment was that the veteran had essential 
hypertension, not well controlled.  It was also noted that he 
experienced drowsiness when he took the previously prescribed 
hypertension medication.  A different medication was 
prescribed.  

In January 2001, blood pressure was 134/86.  In early March 
2001, blood pressure was 142/84.  In mid-March 2001, it was 
noted that the veteran took medication for his blood 
pressure.  Blood pressure was 162/102.  The assessment was 
essential hypertension, not well controlled.  His blood 
pressure medicine was increased.  In late March 2001, blood 
pressure was 126/76.  The assessment was essential 
hypertension, well controlled.  

In July 2002, it was noted that the veteran had hypertension 
and other disorders.  Blood pressure was 144/84.  The 
assessment was hypertension and his medication was refilled.  

In July 2002, the veteran gave sworn testimony to a decision 
review officer at the RO.  He recalled an episode when he 
went on sick call with a fever and was told that he had high 
blood pressure.  He was not given medication, but was told 
that the condition would correct itself if he watched his 
diet.  He said that every time he went back to sick call, his 
blood pressure was borderline or high.  After service, the 
first treatment was approximately in 1998.  He was currently 
taking medication once a day.  

In January 2003, it was noted that the veteran had not taken 
his blood pressure medicine that day or the day before.  
Blood pressure was 150/88.  The assessment was hypertension 
and the veteran was encouraged to take his medication daily.  

In September 2003, blood pressure was 121/75 and the 
assessment was a history of hypertension.  

Pursuant to the May 2005 remand of this Board, the veteran 
was examined, in July 2005, to determine whether he currently 
had essential hypertension and whether it was connected to 
service.  The examiner reviewed the record and noted that the 
veteran was definitely diagnosed with hypertension in 1999.  
At that time, he told the doctor of elevated blood pressures 
20 years previously, while in service.  No medications had 
been given and the veteran had been on diet control.  The 
examiner expressed the opinion that in view of the veteran's 
blood pressure at the time, he was clearly manifesting labile 
hypertension, which was a harbinger of essential 
hypertension, particularly in the veteran's race.  The 
examiner went on to note that blood pressure readings during 
service were 144/66, 140/100, 164/62 (the 164 appears to be 
in error, as the first 6 appears to be a broadly written 0 
and another record of the same date clearly reads 104/62) and 
130/84, as well as normotensive readings.  The doctor 
explained that 140/80 or below is now considered normotensive 
(a normal blood pressure).  The doctor noted blood pressures 
of 148/101 in December 2004 and, on the day of examination, 
136/84, 142/91, and 138/90.  The diagnosis was essential 
hypertension.  

The examiner expressed the opinion that the veteran 
manifested labile hypertensive blood pressure readings in 
service.  He was assessed and given nonpharmacological 
measures for blood pressure control.  That continued in the 
years after service.  Then, in 1999, he was placed on 
antihypertensive medications.  Therefore, it was the doctor's 
opinion that it was more likely than not that the veteran 
manifested labile hypertension, which is a harbinger of 
essential hypertension, while in service and, therefore, his 
hypertension may be considered service related.  

A VA physician has reviewed the file and examined the 
veteran.  The doctor concluded that the veteran has essential 
hypertension and that it was first manifested in service.  
This medical opinion, obtained in accordance with VCAA, is 
reasonably supported by the evidence.  There is no competent 
medical opinion to the contrary.  Accordingly, the Board 
finds that service connection for essential hypertension is 
warranted.  


ORDER

Service connection for essential hypertension is granted.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


